An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-399
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 18 February 2014


STATE OF NORTH CAROLINA

      v.                                      Mecklenburg County
                                              No. 10 CRS 209039
JEREME LUKOSKIE,
     Defendant.


      Appeal by defendant from judgment entered 21 September 2012

by Judge Linwood O. Foust in Mecklenburg County Superior Court.

Heard in the Court of Appeals 26 September 2013.


      Roy Cooper, Attorney General, by Kathryne                    E.    Hathcock,
      Assistant Attorney General, for the State.

      Arnold & Smith, PLLC, by J. Bradley Smith and Laura M.
      Cobb, for defendant-appellant.


      DAVIS, Judge.


      Jereme D. Lukoskie (“Defendant”) appeals from a judgment

convicting him of driving while impaired (“DWI”).                  On appeal, he

contends that the trial court erroneously (1) denied his pre-

trial motion to suppress all evidence                 obtained     while he was

stopped    at   a   checkpoint;     and   (2)    refused    to   allow    him   the

opportunity to make an offer of proof at trial.                    After careful
                                               -2-
review, we affirm the trial court’s denial of Defendant’s motion

to    suppress    and    hold    that          the    trial      court   did     not    commit

prejudicial error in limiting his ability to make an offer of

proof.

                                Factual Background

       The State presented evidence at trial tending to establish

the    following       facts:    On       26     February        2010,    the    Charlotte-

Mecklenburg Police Department (“CMPD”) established an impaired

driving checkpoint at the 6000 block of Brookshire Boulevard

supervised by Sergeant David Sloan (“Sergeant Sloan”).                                 Officer

Matthew Pressley (“Officer Pressley”) manned the outbound lanes

of Brookshire Boulevard where he observed Defendant enter the

checkpoint driving a Volkswagen Passat sedan.                            Officer Pressley

approached       the    vehicle       and        engaged         in   conversation           with

Defendant, informing Defendant that he was at a DWI checkpoint.

Officer Pressley asked Defendant “how much, if anything, he had

to    drink.”    Defendant      responded            that   he    had    consumed      “a     few

drinks two hours earlier.”

       Officer     Pressley      then       directed          Defendant     to     exit       the

vehicle and perform a series of field sobriety tests.                              Defendant

failed    to     perform   any       of    the       tests       to   Officer    Pressley’s

satisfaction.          Based    on    Defendant’s           slurred      speech,       red   and
                                       -3-
glassy eyes, the odor of alcohol on his breath, and Defendant’s

poor performance on the field sobriety tests, Officer Pressley

formed the opinion that Defendant was appreciably impaired by

the consumption of alcohol.

    Defendant was placed under arrest for impaired driving and

taken to a nearby blood alcohol testing mobile unit for a breath

test.    Defendant registered a .16 blood alcohol concentration

level.     Defendant was then charged with driving while impaired

in violation of N.C. Gen. Stat. § 20-138.1.

    On 13 July 2010, a trial was held in Mecklenburg County

District Court.     Defendant was convicted of DWI and placed on

unsupervised   probation   for    one    year.      Defendant   appealed    to

superior court.

    On 6 October 2010, Defendant filed a motion to suppress all

evidence    resulting   from     the     checkpoint,    arguing   that     the

checkpoint failed to meet constitutional standards.               The motion

was denied.

    A jury trial was held beginning on 19 September 2012.                  The

jury found Defendant guilty of DWI.              The trial court sentenced

Defendant to 30 days imprisonment but suspended the sentence and

placed him on unsupervised probation for 12 months.                Defendant

gave timely notice of appeal.
                                            -4-
                                          Analysis

I. Denial of Motion To Suppress

       The bulk of Defendant’s appeal arises from his argument

that the trial court erred in denying his motion to suppress.

We conclude that his argument lacks merit.

       Our   review      of    a   trial    court's     ruling    on   a    motion    to

suppress is “strictly limited to determining whether the trial

judge's underlying findings of fact are supported by competent

evidence,      in      which   event      they    are   conclusively       binding    on

appeal, and whether those factual findings in turn support the

judge's ultimate conclusions of law.”                   State v. Cooke, 306 N.C.

132,    134,     291     S.E.2d    618,     619    (1982).       Additionally,       any

findings of fact that are not specifically challenged by a party

are    “deemed      to   be    supported     by    competent     evidence     and    are

binding on appeal.”            State v. Roberson, 163 N.C. App. 129, 132,

592 S.E.2d 733, 735–36 (2004).                    “The conclusions of law made

from the findings of fact are reviewable de novo.”                           State v.

Brown, 199 N.C. App. 253, 256, 681 S.E.2d 460, 463 (2009).

       A. Sufficiency of Findings of Fact

       The   trial       court     made    the    following    pertinent      findings

pursuant to Defendant’s pre-trial motion to suppress evidence

arising from the DWI checkpoint:
                    -5-
1.   From 11:00 pm Friday February 27th 2010
to 3:00 am Saturday February 28th, 2010 the
Charlotte-Mecklenburg    Police   Department
operated   a   DWI    Checking  Station   on
Brookshire Blvd., a public street in the
area.

2.   The Checking Station was operated in
accordance with a written plan (State's
Exhibit #1) drafted by Sergeant David Sloan
pursuant to, and in accordance with N.C.G.S.
20-16A. Sergeant Sloan briefed the officers
working the checkpoint that night as to how
to   conduct   the    Checking  Station   in
accordance with the plan.

3.    The plan provided for the location and
time of the checkpoint. Sergeant Sloan has
been supervising DWI checking stations for
several years. He has been working major
traffic units for two decades. Sergeant
Sloan    personally  had  made  several  DWI
arrests in the area near Brookshire Blvd.
Sergeant Sloan testified that the location
of the checkpoint location was chosen based
on traffic fatalities, prior DWI arrest
within the area, and the presence of several
bars in the area.

4.   The purpose of the checkpoint was to
deter driving while impaired and related
accidents through DWI detection and arrest.
The area chosen is used twice a year by CMPD
for checkpoint operations, either on Freedom
Dr. or Brookshire Blvd. The checkpoints have
yielded prior DWI arrest[s].

5.   The   strategic plan   set    forth  the
appropriate notifications to      the public
including signs and markers and   patrol cars
with lights activated notifying    the public
of the checkpoint.

6.   The plan provided for each car to be
                       -6-
stopped and for officers to ask for a
driver's   license   and  to   check   their
registration and to engage in conversation.
If there were no issues with the license and
no evidence of alcohol or drug consumption
was present, motorists would be free to
leave. Such a stop took 10-30 seconds. If
alcohol was detected, the drivers were asked
to step out of their vehicles and perform
field sobriety tests.

7.   Sergeant     Sloan      briefed     all
participating law enforcement officers of
the specific instructions to which each
officer was to adhere fifteen minutes before
the checkpoint began. Sergeant Sloan was the
only officer allowed to deviate from the
plan. The plan did not cause a back up in
traffic. Sergeant Sloan never had to deviate
from the plan.

8.   The Checking Station was      administered
in accordance with the plan.

9.   The   defendant    was   stopped   at   the
Checking Station.

10. The defendant admitted several reports
of arrest in the area of the checkpoint that
did not indicate a large number of DWI
arrest[s]; however, the [sic] Sergeant Sloan
testified    that  the    reports   do   not
necessarily show the number of DWI arrest[s]
in the area.

11. The reports were based on calls for
service   and   incidents    in   the  area;
therefore, a DWI arrest may not be listed in
the reports produced by the defense.

12. Area where the checkpoint was set up is
a high traffic area. The purpose of the
checkpoint was to detect DWI individuals and
the checkpoint was not set up as a means for
                                    -7-
             stopping the public for some other purpose.

      Based on its findings of fact, the trial court made the

following conclusion of law:

             1.   The Court concludes that, the        Checking
             Station was operated in accordance       with the
             United    States    and     North         Carolina
             Constitutions and North Carolina         law, and
             does not violate the 4th Amendment.

      With    regard   to   the   trial    court’s    findings    of     fact,

Defendant only challenges findings 2, 3, 4, 10, 11, and 12.

Thus, findings 1 and 5-9 are binding on appeal.             Roberson, 163

N.C. App. at 132, 592 S.E.2d at 735-36.

      Findings 2-4 address (1) the degree to which the checkpoint

was   operated    in   accordance   with    a   written   plan;    (2)     the

rationale for the checkpoint location; and (3) the checkpoint’s

purpose.     Defendant argues that these findings are not supported

by competent evidence in that the checkpoint “lacked a lawful

primary programmatic purpose.”

      We believe that findings 2-4 are supported by the testimony

of both Officer Pressley and Sergeant Sloan, which adequately

explained the purpose of the checkpoint and the manner in which

it    was    implemented.     Sergeant     Sloan     testified    that    the

checkpoint occurred because “we have [had] numerous DWI arrests

and fatalities that have occurred on Brookshire Boulevard.”                The
                                          -8-
written plan for the checkpoint — State’s Exhibit No. 1 — also

stated that it was a “sobriety checking station” and that its

purpose   was   to    check      for    impaired    driving.       Sergeant    Sloan

testified that “approximately 15 minutes prior to the check-in

station beginning we had a briefing . . . [to] make sure every

officer is briefed on the plan and . . . [to] make sure they

follow the procedures set forth in the plan.”                        Therefore, we

conclude that findings of fact 2-4 are supported by competent

evidence.

      Defendant next challenges findings 10 and 11, both of which

address reports Defendant introduced into evidence outlining the

number of accidents previously occurring in the vicinity of the

checkpoint     area   and   the    relatively       few    DWI-related   incidents

listed therein.

      At the suppression hearing, Sergeant Sloan testified that

the   report    offered     by    the    Defendant    would    not    specifically

reflect     DWI-related     offenses       unless    the    call   reporting    the

incident referred to it as being DWI-related:                      “The call for

service comes in as a crash, the officer gets out, investigates

it, and makes a DWI arrest based on that wreck, but it won't be

generated as a DWI offense. It's generated                     as an accident.”
                                             -9-
Thus, Sergeant Sloan’s testimony served as competent evidence to

support findings 10 and 11.

       Finally, Defendant asserts that finding 12 - which states,

in pertinent part, “that the purpose of the checkpoint was to

detect DWI individuals and the checkpoint was not set up as a

means for stopping the public for some other purpose” - was not

supported by competent evidence.                     He contends that the State

bore    the     burden       of   demonstrating        that      the   checkpoint     was

“undertaken for a lawful primary programmatic purpose” and the

State   failed       to    meet    its      burden    by    relying    solely    on   the

testimony of Officer Pressley and Sergeant Sloan.

       At     trial,      the     State     offered    as     an    exhibit     the    DWI

checkpoint plan.          Sergeant Sloan testified that this plan, which

was followed by every officer participating in the checkpoint,

clearly states that the programmatic purpose of the checking

station was to check for sobriety.                    The plan expressly provides

that “the sobriety checkpoint . . .                        will apprehend impaired

drivers”      and    also       contains     a    number    of     factors    that    were

considered      by     the      CMPD   in   determining       whether    the    checking

station would be successful.                     Those factors included: (1) the

number of accidents in the area involving impaired drivers; (2)

the number of bars and drinking establishments in the area; (3)
                                            -10-
the number of DWI arrests made in the area; (4) the number of

DWI arrests made on Friday nights; and (5) the number of DWI

arrests made during these specific hours of the night.                                This

Court has held that the State is permitted to establish the

purpose of a checkpoint through the testimony of a participating

officer.      State v. Burroughs, 185 N.C. App. 496, 499-500, 648

S.E.2d 561, 565-66 (2007) (“Our Court has previously held that

where   there      is    no   evidence      in    the   record    to     contradict      the

State's proffered purpose for a checkpoint, a trial court may

rely    on    the       testifying      police      officer's         assertion     of    a

legitimate      primary       purpose.”)           Based   on     the     testimony       of

Sergeant     Sloan      and   Officer    Pressley        and    the    checkpoint     plan

itself, we conclude that the State presented competent evidence

to support the trial court’s finding that the sole purpose of

the    checkpoint       was   to     detect      persons   who    are    driving     while

impaired.

       B. Constitutionality of Checkpoint

       Having established that findings of fact 2, 3, 4, 10, 11,

and 12 were supported by competent evidence, we next determine

whether      the     trial     court’s        findings     of     fact     support       its

conclusion      of      law   that    the     checkpoint        was    operated    within

constitutional boundaries. The United States Supreme Court has
                                     -11-
held that an impaired driving checkpoint is constitutional if

vehicles    are     stopped    according       to   a   neutral,      articulable

standard.     Michigan Dept. of State Police v. Sitz, 496 U.S. 444,

110 L.Ed.2d 412 (1990).         N.C. Gen. Stat. § 20-16.3A governs the

establishment, organization, and management of impaired driving

checkpoints    in   North     Carolina   and    sets    forth   the    bases   for

stopping vehicles at such checkpoints.

            A   law-enforcement    agency may   conduct
            checking stations to determine compliance
            with the provisions of this Chapter. If the
            agency is conducting a checking station for
            the purposes of determining compliance with
            this Chapter, it must:

            . . .

            (2) Designate in advance the pattern both
            for stopping vehicles and for requesting
            drivers that are stopped to produce drivers
            license,     registration,  or    insurance
            information.

            (2a) Operate under a written policy that
            provides guidelines for the pattern, which
            need not be in writing. The policy may be
            either the agency's own policy, or if the
            agency does not have a written policy, it
            may be the policy of another law enforcement
            agency,   and     may    include    contingency
            provisions for altering either pattern if
            actual traffic conditions are different from
            those anticipated, but no individual officer
            may be given discretion as to which vehicle
            is stopped or, of the vehicles stopped,
            which driver is requested to produce drivers
            license,     registration,     or     insurance
            information.    If    officers    of    a   law
                                   -12-
         enforcement  agency  are   operating under
         another agency's policy, it must be stated
         in writing.

         (3) Advise the public that an authorized
         checking   station   is   being  operated   by
         having, at a minimum, one law enforcement
         vehicle with its blue light in operation
         during   the   conducting   of  the   checking
         station.

N.C. Gen. Stat. § 20-16.3A (2011).

    “[P]olice officers effectuate a seizure when they stop a

vehicle at a checkpoint.          As with all seizures, checkpoints

conform with the Fourth Amendment only if they are reasonable.”

State v. Jarett, 203 N.C. App. 675, 677, 692 S.E.2d 420, 423

(2010) (internal citations and quotation marks omitted).

         When   considering    a    challenge    to    a
         checkpoint,   the   reviewing     court    must
         undertake a two-part inquiry to determine
         whether the checkpoint meets constitutional
         requirements.   First,    the    court     must
         determine the primary programmatic purpose
         of the checkpoint . . . . Second, if a court
         finds that police had a legitimate primary
         programmatic   purpose   for    conducting    a
         checkpoint . . . [the court] must judge its
         reasonableness,           hence,            its
         constitutionality, on the basis of the
         individual circumstances.

Id. (internal citations and quotation marks omitted).

    1. Primary Programmatic Purpose

    Defendant    argues     the   trial    court      erred   by   “finding   a

legitimate   programmatic    purpose      for   the   checkpoint    where   the
                                     -13-
only evidence regarding this purpose consisted of two police

officers’ uncorroborated memories of incidents occurring in the

area,” instead of “reports, data, or empirical information.”

    We reject Defendant’s argument on this issue because, as

discussed above, competent evidence supported the trial court’s

finding that the checkpoint was conducted for the legitimate

purpose of apprehending impaired drivers.                See Burroughs, 185

N.C. App. at 498-503, 648 S.E.2d at 562-66 (holding that where

defendant    failed    to    offer   evidence    that    stated   purpose   of

vehicle   checkpoint    was    façade   for     separate,    unconstitutional

purpose, trial court erred in excluding evidence obtained during

checkpoint).

    In    reviewing    the    constitutionality     of   a   checkpoint,    the

trial court is required, as an initial matter, to “‘examine the

available evidence to determine the purpose of the checkpoint

program.’”     State v. Gabriel, 192 N.C. App. 517, 521, 665 S.E.2d

581, 585 (2008) (quoting State v. Rose, 170 N.C. App. 284, 289,

612 S.E.2d 336, 339, appeal dismissed and disc. review denied,

359 N.C. 641, 617 S.E.2d 656 (2005)).

            Our Court has previously held that where
            there is no evidence in the record to
            contradict the State's proffered purpose for
            a checkpoint, a trial court may rely on the
            testifying police officer's assertion of a
            legitimate primary purpose. However, where
                                       -14-
              there is evidence in the record that could
              support a finding of either a lawful or
              unlawful purpose, a trial court cannot rely
              solely on an officer's bare statements as to
              a checkpoint's purpose. In such cases, the
              trial court may not simply accept the
              State's invocation of a proper purpose, but
              instead must carr[y] out a close review of
              the scheme at issue. This type of searching
              inquiry is necessary to ensure that an
              illegal multi-purpose checkpoint [is not]
              made legal by the simple device of assigning
              the primary purpose to one objective instead
              of the other[.]

State v. Veazey, 191 N.C. App. 181, 187, 662 S.E.2d 683, 687-88

(2008)    (internal      citations      and     quotation     marks      omitted).

“[W]hen   a    trooper's     testimony    varies      concerning    the   primary

purpose of the checkpoint, the trial court is required to make

findings regarding the actual primary purpose of the checkpoint

and . . . to reach a conclusion regarding whether this purpose

was lawful.”        Gabriel, 192 N.C. App. at 521, 665 S.E.2d at 585

(internal citation and quotation marks omitted).

    Here,      as    shown   above,    Officer       Pressley’s    and    Sergeant

Sloan’s testimony regarding the actual primary purpose of the

checkpoint were consistent.            Both officers testified that the

checkpoint’s     primary     purpose     was   for    DWI   detection.       Their

testimony was further corroborated by the actual DWI checkpoint

plan — drafted pursuant to N.C. Gen. Stat. § 20-16.3A — which

clearly   states     that    the   checkpoint    was    a   “sobriety     checking
                                             -15-
station.”           Because   there     is    no     evidence      in    the    record      to

contradict         the    State’s     proffered        purpose     for    the     checking

station, we are satisfied that sufficient evidence existed to

demonstrate          a    legitimate         programmatic         purpose        for        the

checkpoint.         See Veazey, 191 N.C. App. at 187, 662 S.E.2d at 687

(“[W]here there is no evidence in the record to contradict the

State's proffered purpose for a checkpoint, a trial court may

rely    on    the        testifying     police       officer's         assertion       of    a

legitimate primary purpose.”).

       While Defendant attempts to rely on State v. Rose, 170 N.C.

App. 284, 612 S.E.2d 336 (2005), in support of his contention

that the checkpoint lacked a valid programmatic purpose, his

reliance      is     misplaced.         In     Rose,      the    trial    court        simply

accepted,     without       comment,    the     field      officers'      label    of       the

checkpoint as a license and registration checkpoint.                            This Court

held that a trial court could not avoid the task of determining

the    primary      programmatic       purpose       of   a     checkpoint      simply       by

finding      that    a    checkpoint    had     at     least     one    lawful    purpose.

Rose, 170 N.C. App. at 290, 612 S.E.2d at 340.                                 We further

concluded that the trial court                  had failed to make necessary

findings as to whether the checkpoint was appropriately tailored

to meet a primary programmatic purpose.                       Id. at 293, 612 S.E.2d
                                         -16-
at    341.      For    these      reasons,      we     reversed      the    defendant’s

convictions and remanded for further findings of fact addressing

whether the primary programmatic purpose was constitutionally

permissible.      Id. at 293, 612 S.E.2d at 337.

       Defendant argues that Rose is analogous to the present case

in    that    Sergeant    Sloan    did   not     take    any    reports,      data,   or

empirical information into account when creating the plan for

the checkpoint.          Defendant claims that this case is, therefore,

no    different    than    Rose,    in   which        there    was   no    evidence   of

purpose      offered   other    than     that    of    the    “individual      officers

acting at the scene.”          Id. at 290, 612 S.E.2d at 340.

       However, in Rose, the court was faced with the issue of

“spontaneous”      checkpoints         that     were    not     prescribed      by    any

written plan or at the direction of any authority other than the

officers that decided to conduct the stop.                           Id. at 294, 612

S.E.2d at 342.           Here, conversely, the checkpoint at issue was

not   spontaneous      and   was    instead      governed       by   a     written   plan

drafted by Sergeant Sloan pursuant to N.C. Gen. Stat. § 20-

16.3A.       Both Sergeant Sloan and Officer Pressley testified that

the primary purpose of the checkpoint was to check for impaired

drivers and that          the location was chosen because of                    traffic

fatalities and prior DWI arrests within the area as well as the
                                       -17-
existence of surrounding bars.                Furthermore, nothing in N.C.

Gen. Stat. § 20-16.3A requires officers to rely on empirical

data in deciding where to establish a checkpoint.

      2. Reasonableness of Checkpoint

      Defendant     also        contends     that    the   trial    court     made

insufficient      findings       regarding     the    reasonableness    of     the

checkpoint.       Once   a trial court determines            that   the primary

programmatic purpose of a checkpoint is proper, it must then

apply the three-prong inquiry set forth by the United States

Supreme Court in Brown v. Texas, 443 U.S. 47, 61 L.Ed.2d 357

(1979),     in   order     to    determine     whether     the   checkpoint     is

reasonable.      Jarrett, 203 N.C. App. at 679, 692 S.E.2d at 424-

25.   “Under Brown, the trial court must consider [1] the gravity

of the public concerns served by the seizure[;][2] the degree to

which the seizure advances the public interest[;] and [3] the

severity of the interference with individual liberty.”                      Id. at

679, 692 S.E.2d at 425 (internal citations and quotation marks

omitted).

      The first factor under Brown “analyzes the importance of

the purpose of the checkpoint.                This factor is addressed by

first identifying the primary programmatic purpose . . . and

then assessing the importance of the particular                     stop to the
                                            -18-
public.”        Rose,     170       N.C.    App.    at    294,    612     S.E.2d    at   342

(internal citation omitted).

       Both the United States Supreme Court and the Supreme Court

of North Carolina have determined that the desire to eliminate

impaired   driving       is     a    matter    of       substantial     public     concern.

Sitz, 496 U.S. at 455, 110 L.Ed.2d at 423 (“No one can seriously

dispute the magnitude of the                   drunken driving problem or the

States’ interest in eradicating it.”); see State v. Foreman, 351

N.C.   627,     633,    527     S.E.2d      921,    924-25       (2000)    (“Our    state’s

interest in combating intoxicated drivers outweighs the minimal

intrusion that an investigatory stop may impose upon a motorist

under these circumstances.”).

       Under    the    second       prong     of    Brown,     the   trial    court      must

determine “whether ‘[t]he police appropriately tailored their

checkpoint stops’ to fit their primary purpose.”                             Veazey, 191

N.C.   App.     at     191,   662     S.E.2d       at    690   (quoting      Illinois      v.

Lidster, 540 U.S. 419, 427, 157 L.Ed.2d 843, 852 (2004)).

               Our Court has previously identified a number
               of non-exclusive factors that courts should
               consider   when    determining   whether    a
               checkpoint    is   appropriately    tailored,
               including:   whether   police   spontaneously
               decided to set up the checkpoint on a whim;
               whether police offered any reason why a
               particular road or stretch of road was
               chosen for the checkpoint; whether the
               checkpoint had a predetermined starting or
                                        -19-
              ending time; and whether police offered any
              reason why that particular time span was
              selected.

Jarrett, 203 N.C. App. at 680, 692 S.E.2d at 425.

       Here, the checkpoint was not set up on a whim.                      Officer

Sloan testified at the suppression hearing that the checkpoint

plan    was   developed    a   week    prior    to   the   date    on    which    the

checkpoint occurred.

       Sergeant Sloan also testified to the reason why the 6000

block of Brookshire Boulevard was chosen.                  He stated that this

checkpoint is chosen “at least twice a year at the same location

due to the high number of DWI arrests and wrecks out at that

location.”       Sergeant      Sloan   also    testified    that    each    time    a

checkpoint has been established on Brookshire Boulevard, “we’ve

netted more than double-digit DWI arrests.”

       Another   key   factor     under   the     second   prong    of    Brown    is

ascertaining whether or not the checkpoint had a predetermined

starting or ending time and whether any reason is offered about

why that particular time span was selected.                 Here, the checking

station plan had a predetermined starting time of 11:00 p.m. on

26 February      2010 and an ending time of 3:00 a.m. on 27 February

2010.   Furthermore,      Officer      Pressley   testified       that   this    time

span was chosen
                                     -20-
            [du]e to high incidents of DWIs in and
            around   that   area    of   Brookshire, in
            particular on Friday nights . . . [t]he
            large number of drinking establishments in
            and around that area . . . [and] [t]he fact
            that that roadway is a major thoroughfare
            from downtown traffic and all the drinking
            establishments that are there.

      The third prong of Brown requires this Court to consider

the   severity     of    the   interference    with    individual   liberty

resulting from the checkpoint.         We have articulated a number of

factors     that   are    relevant    in    making    this   consideration,

including

            the checkpoint’s potential interference with
            legitimate traffic; whether police took
            steps to put drivers on notice of an
            approaching checkpoint; whether the location
            of   the   checkpoint   was    selected    by   a
            supervising    official,     rather    than    by
            officers   in   the   field;    whether   police
            stopped every vehicle that passed through
            the checkpoint, or stopped vehicles pursuant
            to a set pattern; whether drivers could see
            visible signs of the officers' authority;
            whether   police    operated    the   checkpoint
            pursuant to any oral or written guidelines;
            whether the officers were subject to any
            form   of   supervision;    and    whether    the
            officers received permission from their
            supervising    officer     to     conduct     the
            checkpoint[.]

Jarrett, 203 N.C. App. at 681, 692 S.E.2d. at 425-26 (citation

omitted).    While all of these factors are relevant, a trial
                                       -21-
court does not need to explicitly address each one of them in

its findings.         Id.

       Here,    Sergeant     Sloan   devised   the    checkpoint   plan,       which

provided       the    written   guidelines     that   were   followed     at    the

checkpoint, and personally supervised the checkpoint.                    The plan

stated that          “CMPD finds that the stopping of every vehicle,

tempered with the contingency of allowing vehicles through . . .

only if traffic is congested by the checkpoint to an unforeseen

and unreasonable level, is an acceptable and reasonable number

of vehicles to stop.”            The plan also limited the officers to

asking for the driver’s license of each driver and looking for

signs of impairment.

       The trial court’s finding of fact 5 recognized that the

plan   provided        for   appropriate   notifications      to   the    public,

including “signs and markers” and “patrol cars with their lights

activated.”          Officer Pressley testified that the checkpoint was

marked by “large 4 foot x 4 foot orange neon [signs stating] DWI

check-in station ahead” and that there was “at least one car in

the roadway in each direction with blue lights activated and all

of the officers in the roadway [were] wearing their traffic

vests.”    Moreover, because every vehicle was to be stopped, the

plan provided that “[i]f traffic conditions create a[n] . . .
                                        -22-
unreasonable delay to the convenience of the motoring public,

the supervising officer may temporarily allow vehicles through

without being stopped.”

      The   trial    court’s     findings      —    along      with    the   competent

evidence       supporting     these     findings         —    establish      that     any

interference with the individual liberty of citizens affected by

the checkpoint was no greater than necessary to achieve the

important objectives at issue.                Therefore, the third prong of

the Brown test was likewise satisfied.

      We conclude that the trial court’s findings of fact support

its    legal     conclusion      that    the       checkpoint         comported      with

constitutional standards.             Therefore, the trial court properly

denied Defendant’s motion to suppress.

II. Refusal To Allow Offer of Proof

      Defendant     also     argues     that       the   trial      court    erred     in

refusing    to    allow    him   to   make    an    offer      of   proof    at   trial.

Defendant sought to impeach the credibility of Officer Pressley

by    questioning     him    about      the    basis         for    establishing      the

checkpoint at this particular location on Brookshire Boulevard.

The trial court stated that it would “not allow Defendant to

supplement [his] motion to suppress,” but the court did agree to

allow Defendant to question Officer Pressley on this subject for
                                    -23-
the purpose of challenging his credibility.             Defendant’s counsel

proceeded with this line of questioning.           However, after counsel

was able to elicit several responses from Officer Pressley, the

trial    court   refused   to   allow   any   further   questions   on   this

issue.

            Q. Your testimony is that you know of a
            large amount of drinking establishments in
            this area. Can you name one of them –

            THE COURT: I'm going to stop you again.
            There
            has been no testimony in this trial about
            the number of drinking establishments. How
            does that go to his credibility? Tell the
            Court that.

            MR. SMITH: Your Honor, he testified -- I
            asked
            him the question why was the location
            picked. He said because of the number of
            drinking
            establishments in this location, the number
            of
            driving while impaired incidents and driving
            while impaired fatalities. That's exactly
            his testimony on the record. That was all in
            front of the jury.

            THE COURT: Sustained. I'm not going         to allow
            it. You can make the objection               for the
            record, and you can take it up              with the
            court of appeals. I'm not going to           allow it
            to be proffered. That's the Court's         ruling.

            MR. SMITH: It can be proffered, according to
            the rules, for the purposes of appellate
            review, though.

            THE COURT: The Court has ruled.
                                       -24-


            MR. SMITH: I understand that, Your Honor.
            The
            jury is not in the box right now.

            THE COURT: That is correct.

            MR. SMITH: The Court can't prevent –

            THE COURT: I'm not going to let you go
            through
            a whole line of testimony that the Court has
            already   said  it  is   not  going   to  be
            proffered, so you can address that issue on
            appeal.

            MR. SMITH: Your Honor, for the record, the
            Court is not allowing me to proffer this for
            appellate –

            THE COURT: That is correct.

            MR. SMITH: All right. Note my objection to
            that, Your Honor.

            THE COURT: Noted for the record. Bring the
            jury in.

    In State v. Chapman, 294 N.C. 407, 241 S.E.2d 667 (1978),

our Supreme Court held that the failure of the trial court to

allow    counsel   to   make   an    offer    of   proof   was   a   “regrettable

judicial mistake.”        Id. at 415, 241 S.E.2d at 672.                However,

“where     the     witness     has    already       answered     the    question

sufficiently to demonstrate the immateriality of the inquiry,

the judge's refusal to allow the preservation of the answer will

not be held prejudicial error.”          Id.
                                       -25-
       Here, Defendant argues that the trial court’s refusal to

allow    him    to   proffer     evidence       regarding          Officer     Pressley’s

personal knowledge of drinking establishments in the vicinity of

the     checkpoint      constituted       prejudicial              error.        However,

Defendant      had   already    pursued     a   similar           line   of   questioning

during his motion to suppress.

       Assuming, without deciding, that the trial court’s refusal

to allow Defendant to make an offer of proof constituted error,

we hold that the error was harmless.                       Defendant has failed to

show    why    the   evidence   he   elicited         on    this     issue    during    the

suppression hearing — which was made part of the record at that

time — was insufficient to preserve this issue for appellate

review.       See State v. Mackey, 352 N.C. 650, 660-61, 535 S.E.2d

555, 560-61 (2000) (while trial court erred in denying party

opportunity to make offer of proof, trial court's dialogue with

defense       counsel   was     sufficient       to        establish        substance    of

proposed testimony such that error was harmless).

       We likewise conclude that no prejudicial error occurred as

a result of the trial court’s limitation of defense counsel’s

ability to impeach Officer Pressley’s credibility regarding the

basis    for    establishing     the   checkpoint            in    this     area.       Even

assuming arguendo that the trial court erred in not allowing
                                  -26-
defense counsel to more fully pursue the line of questioning he

desired on this issue, we are satisfied that any such error was

harmless.

    In order to show prejudicial error arising from the trial

court’s exclusion of evidence, the burden is on the defendant to

establish that a reasonable possibility exists that a different

result would have been reached but for the error.               N.C. Gen.

Stat. § 15A-1443(a) (2011).         Here, in light of the evidence

regarding Defendant’s slurred speech and red and glassy eyes,

the odor of alcohol on his breath, his poor performance on the

field sobriety tests, and his .16 blood alcohol concentration

level, it is highly unlikely that the jury would have reached a

different verdict had the trial court allowed more extensive

cross-examination   on   this   issue.       Accordingly,   Defendant   has

failed to show prejudicial error.

                                Conclusion

    For the reasons stated above, we affirm the trial court’s

denial of Defendant’s motion to suppress and hold that Defendant

received a fair trial free from prejudicial error.

    AFFIRMED IN PART; NO ERROR IN PART.

    Judges HUNTER, JR. and ERVIN concur.

    Report per Rule 30(e).
-27-